DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-13, 15, 16-20, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCaprio et al. (US 2014/0276618 A1) in view of Rundquist et al. (US 2012/0296366 A1).

With regard to claim 1, DiCaprio discloses A catheter (fig. 2b-21b) comprising: (a) a distal tube (14) comprising a tubular wall and a tube lumen (36) defined within the tube by the tubular wall; and (c) a proximal shaft (16) operably coupled to a proximal portion of the distal tube (at 44), the proximal shaft comprising: (i) a first elongate member (84a, 54a; also see embodiments of Fig. 16F-16I); (ii) a second elongate member (84b, 54b); and (iii) a first binding ([0114], elongate members may be joined) formed along a first length of the first and second elongate members, wherein the first and second elongate members are configured to extend distally into a portion of the distal tube (portions 48a and 48b extend distally into the sheath and into a proximal portion of the distal tube, as shown in Fig. 11 and 12, portion 40 of the elongate members extend into the distal tube. See also portion 40 of Fig. 3a-3c and 7a-7b, Fig. 8a-10).
However, DiCaprio does not disclose at least two bindings. 
Rundquist teaches a device (Fig. 4) having a two tubing elements that are located side by side (33 and 12) and that are bound together to prevent sliding between the two elements by at least two bindings (35, [0028]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 
	
With regard to claim 2, DiCaprio discloses the claimed invention except for further comprising non-bound portions defined between the at least two bindings. 
Rundquist teaches non-bound portions between the at least two bindings (35, see Fig. 4).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 
With regard to claim 5, DiCaprio discloses the claimed invention except for the at least two bindings. 
Rundquist teaches wherein a total length of the at least two bindings (35) is less than a total length of the first and second elongate elements (33 and 16). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 
With regard to claim 6, DiCaprio discloses a sheath (80) segment disposed around a seecond length of the first and second elongate members such that the second length of the first and second elongate members is disposed within the first sheath segment (see Fig. 13and 14).
With regard to claim 10, DiCaprio discloses wherein at least one of the first and second elongatemembers defines a lumen within the at least one of the first and second elongate members (Fig. 13 and16f, element 84a/84b).
With regard to claim 11, DiCaprio discloses wherein at least one of the first and second elongatemembers has no lumen (see Fig. 16] where element 84a and 84b are solid).
With regard to claim 12, DiCaprio discloses wherein the first elongate member is configured toextend distally into a first portion of the tubular wall (see portion 40 in all the Figures showing the portionof the elongate members that extend into the distal tubing), and further wherein the second elongatemember is configured to extend distally into a second portion of the tubular wall (see portion 40 in all theFigures showing the portion of the elongate members that extend into the distal tubing).
With regard to claim 13, DiCaprio discloses wherein the proximal shaft further comprises a shaftlumen (82) defined by the first sheath segment.
With regard to claim 15, DiCaprio discloses wherein the proximal shaft comprises at least oneadditional elongate member (84c, Fig. 16l).
With regard to claim 16, 19, 20, DiCaprio discloses the claimed invention except for at least two bindings. 
Rundquist teaches wherein the characteristics of at least two bindings determine torsional compliance characteristics of the proximal shaft ([0028]) (if the two elongate members are joined this would necessarily impact torsional compliance as the twisting the proximal shaft would now require joint twisting of the two elongate shafts versus a lack of joining would allow for easier twisting or torsional compliance). Additionally, the length of the binding member would necessarily impact the torsional compliance as a binding that extends along the entire length would provide a different torsional compliance than one that is shorter in length.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 

With regard to claim 17, DiCaprio discloses DiCaprio discloses the claimed invention except for further comprising non-bound portions defined between the at least two bindings. 
Rundquist teaches non-bound portions between the at least two bindings (35, see Fig. 4) where the first and second elongate members are moveable in relation to each other along the non-bound portions.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprio to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 

With regard to claim 18, DiCaprio discloses wherein the first and second elongate members are disposed in rolling contact with each other (two elongate member 84a and 84b are disposed side by side and therefore can be considered in a rolling contact with each other).
With regard to claim 35, DiCaprio discloses a method of using an extension catheter in combination with a standard guiding catheter to perform a procedure at a predetermined  location within the vasculature of a patient, the method comprising: positioning the standard guiding catheter into a target vessel in the patient ([0021]); selecting the extension catheter based on desired torsional compliance characteristics ([0021]), the extension catheter comprising: (a) a distal tube (14) comprising a tubular wall and a tube lumen (36) defined within the tube by the tubular wall; and (c) a proximal shaft (16) operably coupled to a proximal portion of the distal tube (at 44), the proximal shaft comprising: (i) a first elongate member (84a, 54a; also see embodiments of Fig. 16F-16I); (ii) a second elongate member (84b, 54b); and (iii) a first binding ([0114], elongate members may be joined) formed along a first length of the first and second elongate members, wherein the first and second elongate members are configured to extend distally into a portion of the distal tube (portions 48a and 48b extend distally into the sheath and into a proximal portion of the distal tube, as shown in Fig. 11 and 12, portion 40 of the elongate members extend into the distal tube. See also portion 40 of Fig. 3a-3c and 7a-7b, Fig. 8a-10);
Inserting the extension catheter into the standard guiding catheter ([0021]); urging the extension catheter distally through the standard guiding catheter such that a distal portion of the distal tube extends distally out of the distal end of the standard guiding catheter ([0021]); and performing a procedure through the extension catheter and standard guiding catheter ([0021]).
However, DiCaprio does not disclose at least two bindings. 
Rundquist teaches a device (Fig. 4) having a two tubing elements that are located side by side (33 and 12) and that are bound together to prevent sliding between the two elements by at least two bindings (35, [0028]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 

With regard to claim 36, 38, 39, DiCaprio discloses the claimed invention except for at least two bindings. 
Rundquist teaches wherein the characteristics of at least two bindings determine torsional compliance characteristics of the proximal shaft ([0028]) (if the two elongate members are joined this would necessarily impact torsional compliance as the twisting the proximal shaft would now require joint twisting of the two elongate shafts versus a lack of joining would allow for easier twisting or torsional compliance). Additionally, the length of the binding member would necessarily impact the torsional compliance as a binding that extends along the entire length would provide a different torsional compliance than one that is shorter in length.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 
With regard to claim 37, DiCaprio discloses DiCaprio discloses the claimed invention except for further comprising non-bound portions defined between the at least two bindings. 
Rundquist teaches non-bound portions between the at least two bindings (35, see Fig. 4) where the first and second elongate members are moveable in relation to each other along the non-bound portions.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprio to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 




Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCaprio et al. (US 2014/0276618 A1) in view of Rundquist et al. (US 2012/0296366 A1) and Berg et al. (US 5,911,715). 
With regard to claim 7, DiCaprio/Rundquist teach the claimed invention except for an additional sheath segment.
Berg teaches wherein the proximal shaft comprises at least one additional sheath segment (11 isbroken into several different segments), wherein each of the at least one additional sheath segments is disposed around a  different length of the first and second elongate members (see Fig. 2-5).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the device of DiCaprio/Rundquist with the second sheathsegment as taught by Berg for the purpose of creating a catheter having sections of different rigidity forgreater control of the device when guiding into the body (Col 6, lines 41-50).
With regard to claim 8,  DiCaprio discloses wherein the proximal shaft comprises at least oneunsheathed segment (see Fig. 13, where tubing 84a and 84b extending outwards from the sheath 80near where element 82 is pointing) wherein a length of the first and second elongate members is notdisposed within the sheath
With regard to claim 9, DiCaprio/Rundquist teach the claimed invention except for a fillermaterial.
Berg teaches further comprising a filler material (18) disposed within at least a portion of the firstsheath segment.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the device of DiCaprio/Rundquist with the filler material astaught by Berg for the purpose of creating a catheter having sections of different rigidity for greater controlof the device when guiding into the body (Col 6, lines 41-50).

Claim 14, 21, 22, 24-25, 27, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCaprio et al. (US 2014/0276618 A1) in view of Rundquist et al. (US 2012/0296366 A1) and Anderson et al. (US 2013/0197483 A1).
With regard to claim 14, DiCaprio/Rundquist discloses the claimed invention except for a support member.
Anderson teaches a catheter having a distal tube (26, Fig. 3) and a proximal shaft (16); andfurther including a support membrane (20) disposed around a portion of the distal tube (see fig. 3, whereelement 20 extends into the proximal end of the distal tube.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the device of DiCaprio/Rundquist with the support membrane as taughtby Anderson for the purpose of increasing the push force, and torque control of the tubing ([0044]).
With regard to claim 21, DiCaprio discloses A catheter (fig. 2b-21b) comprising: (a) a distal tube (14) comprising a tubular wall and a tube lumen (36) defined within the tube by the tubular wall; (b) a support membrane (and (c) a proximal shaft (16) operably coupled to a proximal portion of the distal tube (at 44), the proximal shaft comprising: (i) a first elongate member (84a, 54a; also see embodiments of Fig. 16F-16I); (ii) a second elongate member (84b, 54b); and (iii) a first binding ([0114], elongate members may be joined) formed along a first length of the first and second elongate members, wherein the first and second elongate members are configured to extend distally into a portion of the distal tube (portions 48a and 48b extend distally into the sheath and into a proximal portion of the distal tube, as shown in Fig. 11 and 12, portion 40 of the elongate members extend into the distal tube. See also portion 40 of Fig. 3a-3c and 7a-7b, Fig. 8a-10).
However, DiCaprio does not disclose at least two bindings. 
Rundquist teaches a device (Fig. 4) having a two tubing elements that are located side by side (33 and 12) and that are bound together to prevent sliding between the two elements by at least two bindings (35, [0028]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprio to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 
However, DiCaprio/Rundquist does not disclose a support member.
Anderson teaches a catheter having a distal tube (26, Fig. 3) and a proximal shaft (16); andfurther including a support membrane (20) disposed around a portion of the distal tube (see fig. 3, whereelement 20 extends into the proximal end of the distal tube.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the device of DiCaprio/Rundquist with the support membrane as taughtby Anderson for the purpose of increasing the push force, and torque control of the tubing ([0044]).
With regard to claim 22, DiCaprio/Rundquist discloses the claimed invention except for a supportmembrane.
Anderson teaches the support membrane (20) being arcuate in shape therefore demonstrating apartial circumference membrane).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the device of DiCaprio/Rundquist with the support membrane as taughtby Anderson for the purpose of increasing the push force, and torque control of the tubing ([0044]).
With regard to claim 24, DiCaprio discloses wherein the distal tube comprises a distal portion thathas a higher stiffness than a proximal portion ([0106], the reinforcing coil has a larger pitch at thetransition zone 40, which is equivalent to the proximal portion of the distal tube, such that there is lessreinforcement in this area compared to a more distal portion of the distal tube).
With regard to claim 25, DiCaprio discloses DiCaprio discloses the claimed invention except for further comprising non-bound portions defined between the at least two bindings. 
Rundquist teaches non-bound portions between the at least two bindings (35, see Fig. 4) where the first and second elongate members are moveable in relation to each other along the non-bound portions.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprio to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 
With regard to claim 27, DiCaprio discloses a first sheath (80)segment disposed around a first length of the first and second elongate members such that the firstlength of the first and second elongate members is disposed within the first sheath segment (see Fig. 13and 14).
With regard to claim 30, 33, 34 DiCaprio discloses the claimed invention except for at least two bindings. 
Rundquist teaches wherein the characteristics of at least two bindings determine torsional compliance characteristics of the proximal shaft ([0028]) (if the two elongate members are joined this would necessarily impact torsional compliance as the twisting the proximal shaft would now require joint twisting of the two elongate shafts versus a lack of joining would allow for easier twisting or torsional compliance). Additionally, the length of the binding member would necessarily impact the torsional compliance as a binding that extends along the entire length would provide a different torsional compliance than one that is shorter in length.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprior to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 

With regard to claim 31, DiCaprio discloses DiCaprio discloses the claimed invention except for further comprising non-bound portions defined between the at least two bindings. 
Rundquist teaches non-bound portions between the at least two bindings (35, see Fig. 4) where the first and second elongate members are moveable in relation to each other along the non-bound portions.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding of DiCaprio to include at least two bindings as taught by Rundquist for the purpose of increasing the pushability of the catheter ([0028]). 

With regard to claim 32, DiCaprio discloses wherein the first and second elongate members are disposed in rolling contact with each other (two elongate member 84a and 84b are disposed side by side and therefore can be considered in a rolling contact with each other).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCaprio et al. (US2014/0276618 A1) in view of Rundquist et al. (US 2012/0296366 A1) and Anderson et al. (US 2013/0197483 A1) and in further view of Minhara et al.(US 2004/0236215 A1).
With regard to claim 23, DiCaprio/Rundquist/Anderson teaches the claimed invention except for a protective wrap.
Minhara teaches a distal tubing (8, Fig. 2) and a proximal shaft (2), wherein the distal tube further comprises a protective wrap (5) disposed around a portion of a proximal opening of the distal tube (asshown in Fig. 5).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the device of DiCaprio/Rundquist/Anderson with the protective wrap astaught by Minhara for the purpose of reinforcing and coupling the distal tube with the proximal shaft([0062)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-25, 27-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783